Citation Nr: 0006888	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-37 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1966 to July 1969.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1995 rating 
action in which the RO increased a 10 percent evaluation for 
the veteran's service-connected PTSD to a 50 percent 
evaluation.  In July 1998, the Board remanded the issue to 
the RO for further development.  In a November 1999 rating 
action, the RO increased the evaluation for PTSD to 70 
percent disabling.  An evaluation in excess of 70 percent for 
the veteran's service-connected PTSD is now before the Board 
for appellate consideration.  

The veteran was afforded a hearing before an RO hearing 
officer in October 1996 and a hearing before the undersigned 
Acting Member of the Board at the RO in November 1997. 

FINDING OF FACT

The evidence shows that the veteran's symptoms of PTSD 
demonstrate he has trouble adapting to stressful situations, 
and have left him demonstrably unable to obtain or retain 
employment; the veteran's PTSD is productive of total 
occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.130, 4.132, Diagnostic Code 9411 (1996, 
1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in effect, that his PTSD has worsened 
and that it should receive a higher evaluation.  In 
particular, he states that he is unable to work as a result 
of his PTSD.  As noted, an increased rating of 70 percent was 
granted by rating action of November 1999.  

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a). The Court has held that an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a). See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90, 91 (1990).  In this regard, the 
current condition of the veteran's PTSD has been assessed by 
a January 1999 VA medical examination, which the Board finds 
to be adequate concerning the issue on appeal.  Finally, 
there is no indication that there are other relevant records 
available that would support the veteran's claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability. Separate diagnostic codes identify the various 
disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations. 
See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
claimant. See 38 C.F.R. § 4.3.

The veteran was afforded a VA psychiatric examination in May 
1995.  The veteran reported that he had not worked since 
October 1993 and that he quit his job because he was shaking 
and crying at work. Subjective complaints included feelings 
of hopeless, lack of energy, paranoia, social isolation, 
suicidal thoughts, difficulty sleeping, and 2 or 3 nightmares 
a week about Vietnam.  Upon mental status examination, the 
veteran was alert, oriented, and cooperative.  His mood was 
anxious and dysphoric.  He appeared tense and showed some 
memory and concentration problems.  He did not smile or laugh 
during the examination and expressed feelings of hopelessness 
and despair.  His eye contact was fair and his speech was 
unspontaneous.  His affect was appropriate, but restricted.  
Psychomotor activity was within normal limits.  He did not 
appear to be psychotic.  He had partial insight and immediate 
and recent memories were moderately impaired.  Remote memory 
was intact.  Fund of general information, abstract thinking, 
and judgment were intact.  The diagnosis was PTSD.

In a VA hospital summary dated in June 1995, the veteran 
received treatment for various conditions including PTSD 
which was diagnosed as chronic and severe.  It was noted that 
the veteran had complaints of social withdrawals, depression, 
poor self-image, terrible feelings all the time, and 
inability to cope with his severe PTSD symptoms.  On 
examination, the veteran was alert, oriented times three, 
well kept, and cooperative.  He was described as normo-active 
and his thoughts were coherent.  He did not have any active 
suicidal or homicidal thoughts and was not psychotic.  He did 
not show any delusions or hallucinations.  The veteran 
successfully completed a four-week self-esteem program.  It 
was noted that he would continue to require extensive 
psychiatric follow-up for an extended period of time.  He was 
determined to be permanently and totally disabled with regard 
to his work status.    

The veteran filed his claim for an increased evaluation for 
his service-connected PTSD in June 1995.  At the time he 
filed his claim, his PTSD was evaluated as 10 percent 
disabling.  

In a September 1995 rating action, the RO increased the 
veteran's service-connected PTSD to 50 percent.  

A VA hospital summary dated in November 1995 revealed that 
the veteran was admitted for detoxification.  He stated that 
life had become unbearable.  He felt that his PTSD symptoms 
were improving, however, his substance abuse was also 
increasing.  He reported suicidal ideation, hostility, 
increased nightmares, and flashbacks.  Upon mental status 
examination, the veteran's mood was depressed and his affect 
was flat.  He could not count 3 or 7's but he was able to 
spell the word "world" backwards.  His thinking was linear, 
logical and goal oriented.  He did not hear voices and at 
discharge, he was stable and denied suicidal or homicidal 
ideation.  The diagnoses included PTSD and a global 
assessment of functioning (GAF) score of 50/55 was assigned.     

A VA hospital summary dated in June 1996 shows that the 
veteran was admitted for treatment of substance abuse.  A 
history of PTSD was noted.  The veteran stated that he had 
occasional nightmares and visual hallucinations of people he 
has killed.  He denied suicidal/homicidal ideation at the 
time of admission, but he had attempted suicide in the past, 
and prior to his admission, he was having suicidal/homicidal 
ideations.  Mental status examination was without evidence of 
cognitive deficits, suicidal/homicidal ideations or thought 
disorder.  At discharge, he was medically stable, without 
evidence of violent or self-destructive behavior, and 
unemployable.  The diagnoses included history of PTSD and a 
GAF score of 50/50 was assigned.  

A VA hospital summary dated in August 1996 shows that the 
veteran was admitted for detoxification.  Mental status 
examination showed no evidence of thought disorder, cognitive 
deficits, or suicidal or homicidal ideation.  His affect was 
quite angry and congruent with his mood which was also angry.  
Speech was normal.  At discharge, the veteran was medically 
stable without evidence of violent or self-destructive 
behavior.  

A VA hospital summary from August to September 1996 reveals 
treatment for substance abuse.  It was noted that the veteran 
had a history of PTSD and that he had withdrawal symptoms.  
Mental status examination showed no evidence of thought 
disorder, cognitive defects, suicidal or homicidal ideation.  
At discharge, he was medically stable without evidence of 
violent or self destructive behavior.  He was to continue 
follow-up treatment for his PTSD.  The diagnoses included 
history of PTSD and a GAF score of 50/55 was assigned.    

A VA psychologist submitted a letter of treatment from in 
October 1996 and noted that the veteran was currently 
receiving treatment on an outpatient basis and had received 
inpatient treatment for PTSD in 1994 and 1995.  He reported 
that since the veteran's last inpatient treatment in 1995, 
the veteran's PTSD symptoms had intensified and his overall 
psychiatric condition had deteriorated as a result.  He 
reported that the veteran's personal hygiene had deteriorated 
as a result of PTSD and other medical problems.  He noted 
that the veteran's PTSD was severe and chronic, and that as a 
result, the veteran was totally disabled and unemployable.  
The veteran would require on-going treatment for his PTSD to 
prevent continued decompensation and deterioration.  

At a hearing before an RO hearing officer in October 1996, 
the veteran testified that he is not able to work as a result 
of his PTSD.  He stated that when his symptoms get very bad, 
he admits himself to a hospital.  The veteran's wife 
testified that the veteran constantly talks about his 
experiences in Vietnam and that he has mood swings as a 
result of his PTSD.

At a VA psychiatric examination in May 1997, the veteran 
complained of a lack of patience and of a desire to hurt 
himself and others all the time.  He was forgetful and did 
not bathe regularly.  He claimed he snapped at people and had 
angry outbursts and rage reactions.  He indicated that he 
felt nervous all the time and had intrusive and distressing 
thoughts about his war experiences.  He experienced lack of 
sleep and nightmares every night.  He had a history of 
violence, but has not hit anyone in recent times.  Mental 
status examination revealed that the veteran was alert, 
oriented, cooperative, and talkative.  His mood was anxious 
and depressed.  He appeared to be tense and restless, had 
sweaty hands, and never smiled or laughed.  Eye contact was 
limited and speech was pressured.  His affect was 
appropriate, but restricted.  He did not appear to be 
hallucinating.  He tended to ramble, but there was no sign of 
loosening of association.  He was paranoid, but there was no 
indication that he was grossly delusional.  He had partial 
insight.  Immediate and recent memories were moderately 
impaired, however, remote memory was intact.  Concentration 
was moderately to markedly impaired.  Fund of general 
information, abstract thinking and judgment were intact.  The 
diagnosis was PTSD.

A VA outpatient treatment record dated in May 1997 reveal 
that the veteran was seen for follow-up treatment for his 
PTSD.  He reported that he continued to have nightmares, 
flashbacks, inability to concentrate, decreased motivation, 
anhedonia, irritability/temper outbursts, and low energy.  
The impression was PTSD, severe, chronic.    

The veteran was afforded a hearing before the undersigned 
Board member in November 1997.  He testified that has 
experienced many problems because after Vietnam and that he 
constantly contemplates suicide.  He stated that he is 
violent.  The veteran's wife testified that they don't 
socialize.  She reported that the veteran thrashes around the 
bed at night.  She stated that she and the children live in 
fear of the veteran.   

In July 1998, the Board remanded the case for additional 
development of the evidence.  The RO was instructed to obtain 
additional medical treatment records, Social Security 
Disability records, and provide the veteran with a VA 
psychiatric examination.  The Board noted that during the 
pendency of the veteran's PTSD claim, the rating criteria for 
psychiatric disorders had changed on November 7, 1996, and 
that the RO had not considered the veteran's claim under the 
revised criteria.  Accordingly, the RO was advised to provide 
the examiner, prior to the examination, with both the old and 
new rating criteria for psychiatric disorders.  The examiner 
was to conduct the examination with regard to both the old 
and new rating criteria.  Once all the requested development 
was completed, the RO was then instructed to evaluate the 
veteran's claim under the old and new rating criteria for 
psychiatric disorders.

A VA hospital summary dated in early July 1997 reveals that 
the veteran was admitted for depression and exacerbation of 
his PTSD.  He stated that he experienced nightmares, poor 
sleep, decreased appetite and energy, feelings of 
hopelessness with anhedonia, and crying spells several times 
a week.  He also stated that he has been chronically suicidal 
since Vietnam but he has no intent or plan to harm himself.  
Mental status examination revealed a restricted affect and 
depressed mood but there was no evidence of suicidal 
ideation, psychosis, or cognitive deficits.  Judgment and 
insight were fair.  Eye contact was fair and speech was 
within normal limits.  The veteran was placed on observation, 
but he did not complete his hospital stay and left shortly 
after he was admitted.  The diagnoses included PTSD.  

A subsequent VA hospital summary dated in late July 1997 
reveals that the veteran was admitted with feelings of anger, 
depression, anxiety and wanting to hurt himself and his wife 
although he had no intent or plan.  There was no change since 
the previous admission to the hospital.  He stated that he 
did not know what to do with his anger.  He was transferred 
the psychiatric ward for observation.  It was noted that he 
was disabled and that he might be able to return to work once 
he completed a substance abuse treatment program.  The 
diagnoses included PTSD and a GAF score of 45/60 was 
assigned.

The veteran was hospitalized on three different occasions in 
April 1998.  The first hospital summary reveals that the 
veteran was admitted for detoxification.  Mental status 
examination revealed no evidence of a thought disorder, 
cognitive deficits, or suicidal/homicidal ideation.  Speech 
was normal, affect was congruent, and mood was angry.  The 
veteran completed an uneventful detoxification.  He was 
discharged as medically stable without evidence of violence 
or self-destructive behavior.  The diagnoses included history 
of PTSD and it was noted that the GAF score on admission was 
40 and on discharge was 45.

The second hospital summary shows that the veteran was 
admitted to the acute psychiatric ward with complaints of 
suicidal ideation with a plan.  He reported main stressors as 
ongoing marital discord with his wife resulting in multiple 
suicide threats and homicide threats in the past.  He stated 
that he had decreased sleep, loss of appetite, and impaired 
concentration.  Mental status examination revealed normal 
psychomotor activities.  Speech was at a normal rate and 
volume.  He had a dysphoric mood with restricted affect.  He 
was alert and oriented times three.  Immediate thinking was 
linear and logical.  He had goal-oriented perceptions.  There 
were no auditory or visual hallucinations.  He was no 
eminently suicidal or homicidal or psychotic at the time of 
discharge.  The diagnoses included history of PTSD.  His GAF 
score on admission was 58 and had improved to 70 at 
discharge.

A third hospital summary dated from April to May 1998 reveals 
that the veteran was admitted for substance abuse treatment.  
Mental status examination was without evidence of a thought 
disorder, cognitive deficits, or suicidal/homicidal ideation.  
His affect was constricted.  His speech was normal and his 
mood was dysphoric.  The diagnoses included history of PTSD.  
His GAF score on admission was 45 and 50 at discharge.

Subsequent to his hospitalizations, the veteran was seen for 
follow-up treatment.  VA follow-up treatment records dated in 
1998 indicate that the veteran's PTSD continued to be chronic 
and severe.   

An October 1998 Social Security Disability Determination 
report indicated that the veteran was awarded continued 
disability payments, in part, for chronic, severe PTSD with 
gradual decompensation of his PTSD symptomatology, and 
worsening depression and anxiety.

Pursuant to the Board's remand directives, the veteran was 
afforded a VA psychiatric examination in January 1999.  He 
veteran stated that he was currently unemployed and that he 
last worked in 1993.  He complained of lack of sleep.  He 
experienced flashbacks and frequent episodes of rage.  He did 
not report any panic attacks or obsessional rituals.  He 
reported exaggerated startle responses to unexpected, loud 
noises.  He stated that he felt depressed all the time and 
that he has frequent crying spells.  He has frequent suicidal 
thoughts, but denied any current plans or intentions of 
harming himself.  He has very few interests.  He had become 
increasingly irritable.  He denied hallucinations and 
delusions.  He stated that he was so paranoid that he does 
not even trust himself.  He was hypervigilent.  

On examination, the veteran's dress, grooming, and hygiene 
were adequate.  He was alert and oriented.  His behavior was 
appropriate and cooperative.  He was talkative.  His mood was 
anxious and depressed.  He appeared to be tense and was near 
tears several times.  He never smiled or laughed and showed 
memory and concentration difficulties.  His eye contact was 
fair.  Speech was spontaneous, clear, relevant, and logical.  
He had no difficulties communicating.  His affect was 
appropriate but restricted.  Psychomotor activity was within 
normal limits.  There were no psychotic abnormalities in 
perception, thinking, or thought content.  Insight was fair.  
Recent memory was moderately impaired.  He could recall only 
one of three words after 5 minutes.  His immediate and remote 
memories were intact.  Fund of general information, abstract 
thinking, and judgment were intact.  

The diagnoses included PTSD.  A GAF score of 40 was assigned 
for the PTSD.  The examiner noted that a GAF score of 40 
contemplated major impairment in social and occupational 
functioning, that is, the person avoids people, neglects 
family, and is unable to work. 

A VA hospital summary dated in August 1999 reveals that the 
veteran was admitted for complained of suicidal and homicidal 
ideations, nightmares, lack of appetite, and depression.  He 
admitted to some substance abuse.  Mental status examination 
revealed a blunt affect, low mood, and no looseness of 
association.  He had nondelusional paranoia with some 
suicidal ideations.  There were questionable homicidal 
ideations.  He denied hallucinations.  He was oriented times 
three.  Diagnoses included PTSD.  His GAF score on admission 
was 30 and on discharge was 50.

In a November 1999 rating action, the RO increased the 
veteran's PTSD rating from 50 percent to 70 percent 
disabling. The RO considered the veteran's claim under both 
the old and revised rating criteria for psychiatric 
disorders.

Effective November 7, 1996, during the pendency of the 
veteran's appeal, the regulations pertaining to the 
evaluation of mental disorders, including PTSD, were amended. 
His PTSD was formerly rated pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9411; it is now rated pursuant to 38 C.F.R. § 
4.130 (1999). In Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991), the court held that where, as here, the governing 
law or regulation changes after a claim has been filed or 
reopened, but before the appeal has been concluded, the 
version most favorable to the veteran is to be applied, 
absent a contrary intent of Congress or the Secretary of VA.

According to the rating criteria that were in effect prior to 
November 7, 1996, a 70 percent rating was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment. A 100 percent rating was warranted when: 
1) the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; 2) the veteran exhibited totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
3) there was demonstrable inability to obtain or retain 
employment. See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

On the other hand, according to the revised criteria, a 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships. A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name. See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

As has been noted in VA examinations, outpatient treatment 
records,  and numerous hospitalization records over the past 
few years, the veteran's symptoms of PTSD have included 
repeated threats of suicide, thoughts of rage, self-
isolation, loss of sleep and appetite, severe depression, and 
a loss of interest or motivation for personal interaction.  
The veteran's wife testified that she and their children are 
afraid of the veteran.  The evidence also clearly 
demonstrates that the veteran is incapable of obtaining and 
maintaining gainful employment.  His last full-time 
employment was in 1993 and although he tried to work again in 
1997, he was able to work for just 1 1/2  months.  The Board 
notes that the VA examiner in January 1999 indicated that 
that he felt that the veteran's PTSD symptoms only warranted 
a 70 percent rating, however, the Board is not bound by the 
medical examiner's interpretation of the rating code.  

The veteran's most recent GAF score of 40 denotes behavior 
which is considerably influenced by, "major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood (e.g., avoids family, and is unable to 
work)."  See American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
(DSM-IV) (1994).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant normally applies.  Therefore, 
under the "demonstrable inability to obtain or retain 
employment"" criterion, the Board finds that the veteran's 
PTSD more closely approximates the diagnostic criteria for a 
100 percent schedular disability evaluation under Diagnostic 
Code 9411, effective prior to November 7, 1996.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411.  Because the Board has 
found that a 100 percent rating, the maximum schedular 
evaluation, is warranted under the criteria in effect prior 
to November 7, 1996, consideration of the claim under the 
criteria in effect after that date is not necessary.


ORDER

A 100 percent schedular rating is granted for PTSD, subject 
to the laws and regulations governing the payment of monetary 
awards.



		
	MARJORIE A. AUER
	Acting Member, Board of Veterans' Appeals



 

